Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Response to Election/Restrictions
Applicant’s election without traverse of Group I and species specific catalytically active compound of formula (I) of R=propyl group having the structure as shown below,  one specific solid support and hydrotalcite material in the reply filed on 10/26/2021 acknowledged:

    PNG
    media_image1.png
    240
    424
    media_image1.png
    Greyscale

Claims 1-3, 6-7, 9, 12, 15 and 17 are readable on the elected species.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, line 2: The word "hyrdotalcite" appears to be a typographical error and should read, "hydrotalcite".
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The R group recited in claims 1and 17 should be alkylene (i.e., propylene), not alkyl or aryl group. Appropriated corrections are required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b), for the reasons set forth above.

Claim 9 is depend from canceled claim 8.  For the purpose of examination the claim dependency is considered to depend on claim 1. An appropriated correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thieuleux et al. (US 2011/0160412 A1).
Regarding claims 1-3, 7, 12 and 17, Thieuleux et al. teach Ru NHC carbene complex having the structure as shown below supported on porous organic-inorganic hybrid material via siloxy bonds (applicant’s solid support) ([0012] and [0153]):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As we see above, the Ru NHC carbene complex corresponds to the instant claim 1 wherein M=Ru, linker=SiO3, X=Cl, c=2, a=1, L=p-cymene, b=1.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thieuleux et al as applied to claim 1 above, and further in view of Yonehara et al. (US 2009/0299009 A1).
Although Thieuleux et al. do not specific teach hydrotalcite material as per applicant claim 9, Yonehara et al. teach Group VIII metal supported catalyst. The supported materials are selected from organic-inorganic hybrid material and hydrotalcite material ([0030]).
In light of the disclosure of Yonehara et al. of the equivalence and interchangeability of organic-inorganic hybrid material as disclosed in Thieuleux et al. ([0005]), with hydrotalcite material as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the organic-inorganic hybrid material of Thieuleux et al. with the hydrotalcite material taught by Yonehara et al. as an alternative tertiary phosphine ligand to obtain the invention as specified in the claim 9, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the elected Ru NHC 2,6-

    PNG
    media_image1.png
    240
    424
    media_image1.png
    Greyscale

The prior art search is extended to the extent necessary to determine patentability of the Markush-type formula as discussed above.
In this case, the Examiner searched the elected species as discussed above. There was no prior art discovered on the particular polyfunctional compound and MgEtBu as per applicant elected species. Therefore, the search of the species has been extended to the non-elected electron donor as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738